Appeal from a judgment entered on a decision rendered after trial in the Court of Claims. The State appeals from an award of $5,000 in the Court of Claims for the appropriation of .697 of an acre of claimant’s land for highway purposes. This land was in four parcels in a narrow strip along the new highway and contained an access road to the former highway. Claimant had sold the land abutting this strip and on the strip itself she had *855given easements of ingress and egress to the former highway to the abutting owners. She had retained title to the land, which the State regards as a bare fee without value. There is proof in the record, however, that the land itself thus incumbered by easements had a fair value of $3,400; and there is no proof on behalf of the State that the fee retained by claimant in the land had no value. There is proof that the land could be used for other purposes notwithstanding the easements. Some purposes cited by claimant’s expert were for pipes, utilities and for signs. Although the new highway made physical changes in the terrain, the value of the land must be viewed as of the time of the taking. There is some proof in the record suggesting that the road over the land in question was useful to claimant in connection with access to other land owned by her but not abutting the parcels taken. It is argued in claimant’s brief that she had to use the road on the land appropriated “ to get to the highway from the other property she owned in the area ”. In any -case we are of opinion that in the circumstances here the Court of Claims was not in error in holding that the rule that has been applied to a public dedication of land for streets and public ways where the owner has departed with title to abutting property is not controlling here where claimant retained the fee title and granted merely private rights of access. The additional amount of $1,600 for the value of a well, a building used as a pump house and other equipment used as part of this facility on one of the parcels is within the proof and is damage to which claimant under this record is entitled. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.